Case 3:21-cv-00078-MPS Document 1-1 Filed 01/19/21 Page 1 of 5




                      EXHIBIT

                              1
 ~'1a
BERCH EM
                        Case 3:21-cv-00078-MPS Document 1-1 Filed 01/19/21 Page 2 of 5                              7 5 Broad Street
                                                                                                                   Milford, CT 06460
                                                                                                                    T: 203,783 .1200
                                                                                                                    F: 203 .878 .2235



     MQSESPc                                                                                                    1221 Post Road East
                                                                                                                Westport, CT 06880
                                                                                                                   T: 203.227 .9545
                                                                                                                   F: 203.226.1641
    BERCHEMMOSES .COM
             Robe11 L. Berchem       Michael C. Tetreau
          Marsha Belman Moses
             Stephen W. Studer
                                     First Selectman, Town of Fairfield
              Richard J. Buturla     725 Old Post Road
                 Floyd J. Dugas
                                     Fairfield, CT 06824
              Rolan Joni Young
                  Ira W. Bloom
         Jonathan D. Berchem ®       July 9, 2019
          Michelle C. Laubin •
            Gregory S. Kimmel        Re: Authority to Regulate Group Homes
       Cluistopher M. Hodgson
       Christine Owens Morgan
                                     Dear First Selectman Tetreau:
                Ma1io F. Coppola
               Meredith G. Diette    This letter summarizes the applicable state and federal laws and regulations pertaining
              Ryan P. Driscoll • •
              Bryan L. LeClerc ♦
                                     to "group homes." Overall, municipal authority over group homes is extremely limited.
                   Brian A. Lema
             Douglas E. LoMonte      1.   Overview of State Law
                  Brian W. Smith
             Cluistine A. Sullivan
                                     Section 8-3e of the General Statutes expressly limits municipal authority to regulate cer-
              Pau la N. Anthony•     tain group homes through zoning. Specifically, municipalities are prohibited from treat-
                   Alfred P. Bmno
                                     ing the following group homes differently than single-family residences:
               Jacob P. Bryniczka
              Eileen Lavigne Flug
             Peter V. Geldennan 0         "[A]ny community residence that houses six or fewer persons receiving mental
              Wa1rnn L. Holcomb           health or addiction services and necessary staff persons paid for or provided by the
               Eugene M. Kimmel
                                          Department of Mental Health and Addiction Services and that has been issued a li-
          Nicholas R. Bamonte             cense by the Department of Public Health .. .if a license is required .... "
                  Eric Barba ■
            Richard C. Buturla
       Carolyn Mazanec Dugas
                                     Few other state statutes expressly address local regulatory authority over group homes.
          Matthew D. Glennon         Section 8-3g provides that local zoning regulations cannot prohibit group homes "in any
          Rebecca E. Goldberg        area which is zoned to allow structures containing two or more dwelling units ." Section
                John Y. KJ1alil
                 Justin Stanko       8-3f provides that a group home cannot be located within 1000 feet of another group
            Matthew L. Studer        home without the approval of the local zoning commission.
       ■ -  Also Admitted in CA
         o - Also Admitted in IL
                                     Even if C. G.S. § 8-3e does not apply to a group home, federal laws still protect all
       ► - Also Admitted in MA       group homes from municipal regulation and enforcement.
         · - Also Admitted in NJ
       ♦ - Also Admitted in NY
                                     2.   Federal Law Protections for Group Homes
        • - Also Admitted in PA

              PLEASE REPLY TO        Although a number of federal laws, such as Title II of the Americans with Disabilities
             WESTPORT OFFICE         Act1, Section 504 of the Rehabilitation Act of 19732, and Title VI of the Civil Rights
                                     Act of 19643 , limit municipality authority to some degree, the primary federal law re-
                                     stricting regulation of group homes is the Fair Housing Act ("Act")4.



1 42 u.s.c. § 12132.
2 29 U.S.C. § 794.
3 42 U.S.C. § 2000d.
4 42 u.s.c. §§ 3601-19.
           Case
    Authority     3:21-cv-00078-MPS
              to Regulate Group Homes Document 1-1 Filed 01/19/21 Page 3 of 5
    Page 2 of 4

At its core, the Act prohibits municipalities from implementing or enforcing regulations that effectively
deny housing or make housing unavailable to disabled persons. Individuals with physical and mental im-
pairments, including those recovering from drug addiction and alcoholism, are protected under the Act.
Examples of municipal action prohibited under the Act include: 5
        •   Imposing restrictions or additional conditions on group housing for persons with disabilities that
            are not imposed on families or other groups of unrelated individuals.
        •   Imposing restrictions on housing because of alleged public safety concerns that are based on ste-
            reotypes about the residents' or anticipated residents' membership in a protected class.
        •   Enforcing otherwise neutral laws or policies differently because of the residents' protected char-
            acteristics.
        •   Refusing to provide reasonable accommodations to land use or zoning policies when such ac-
            commodations may be necessary to allow persons with disabilities to have an equal opportunity
            to use and enjoy the housing.

There are three ways that the Act protects group homes. 6 First, a municipality cannot intentionally dis-
criminate, which occurs: (1) when a municipality enacts a local law or regulation that clearly treats disa-
bled persons differently, such as a zoning regulation that prohibits group homes in certain zoning districts
or an ordinance that requires a license to operate a group home; or (2) if a local law appears to be facially
neutral, but its passage or enforcement is motivated by a discriminatory objective.7 Second, even if a mu-
nicipality has not intentionally discriminated against group home residents, its actions may still be prohib-
ited under the Act if they have caused a "significantly adverse or disproportionate impact" on a group of
disabled persons,8 or a disparate impact. 9 Third, a municipality must provide reasonable accommoda-
tions to disabled persons by waiving certain regulatory requirements if the accommodation has been re-
quested and is reasonable and necessary to afford disabled persons equal opportunity to use and enjoy
housing. 10 As a result, even if a municipality passes regulations applicable to group homes, it is highly
possible that a group home would be entitled to a reasonable accommodation effectively waiving such
regulations.

Under tl1e Act, the court may (a) award preventative relief, including a permanent or temporary injunc-
tion, restraining order, or other order against the municipality; (b) award other relief as the court deems
appropriate, including monetary damages to persons aggrieved; (c) to vindicate the public interest, assess
a civil penalty against the municipality in an amount not exceeding $50,000 for a first violation; and in an
amount not exceeding $100,000, for any subsequent violation. 11 In addition, the court has discretion to
allow the prevailing party attorney's fees and costs. 12

5 See   U.S. Dep't ofHous. & Urban Dev. and U.S. Dep't of Justice, Joint Statement: State and Local Land Use Laws
and Practices and the Application of the Fair Housing Act (2016).
6 Brian J. Connolly & Dwight H. Merriam, Planning and Zoning for Group Homes: Municipality Obligations and
Liability Under the Fair Housing Amendments Act, 47 Urb. Law. 225, 244 (2015).
7 See generally Regional Economic Community Action Program v. City ofMiddletown, 294 F.3d 35, 48 (2d Cir.

2002).
8 Id. at 52-53.
9 Also referred to as "discriminatory effect."
10 Tsombanidis v. West Haven Fire Department, 352 F.3d, 578 (2d Cir. 2003).

II 42 u.s.c. § 3614(d)(l).
12 42 U.S.C. § 3614(d)(2).
       Case
Authority     3:21-cv-00078-MPS
          to Regulate Group Homes Document 1-1 Filed 01/19/21 Page 4 of 5
Page 3 of 4

         3. Connecticut Cases

The 1992 Connecticut federal district court decision in Stewart B. McKinney Found., Inc. v. Town Plan &
Zoning Comm 'n of Town of Fairfield13 illustrates how the federal law theories described above preclude a
municipality's application and enforcement of its zoning regulations against a proposed group home. The
McKinney Foundation (the "Foundation") intended to rent a two-family house located on Oldfield Road
in Fairfield to no more than seven HIV-infected persons. 14 The Commission decided that the Founda-
tion's proposed use of its property required a special exception. 15 The Foundation claimed, and the court
ultimately agreed, that the Town had violated the Act under all three theories: intentional discrimination,
disparate impact and reasonable accommodation. 16

First, the McKinney court concluded that the Commission intentionally discriminated by bowing to nega-
tive public pressure, unreasonably interpreting its zoning regulations and departing from normal proce-
dures.17 Alternatively, the court found that the Commission's decision would have a disparate impact be-
cause it denied the prospective residents the right to live in the residence of their choice in Fairfield, and
no other family group had ever been subjected to a special exception requirement in Fairfield. 18 Finally,
the court dete1mined that Foundation raised sufficiently serious questions as to whether the Commission
should have waived any requirement for a special exception as a reasonable accommodation. 19 As a re-
sult, the court granted an injunction preventing the Town from taking any enforcement action against the
proposed group home. 20 The reported decision does not reference money damages.

In 2001, in Tsombanidis v. City of West Haven, the City of West Haven intentionally discriminated when
it enforced its zoning regulations in an effort to prevent a group home from operating in a residential dis-
trict as an illegal boarding house. Key considerations for the trial comt included the following: (1) appli-
cation of the regulations would prevent group homes from operating in single family districts; (2) the
city's enforcement efforts were tainted by significant public opposition and bias; (3) the city's repeated
enforcement efforts continued despite knowledge of the potential implications under the Act; and (4) evi-
dence existed of personal bias of city officials against the disabled residents charged with enforcement.21
These factors established that the disabled status of the residents was a motivating factor in the city's en-
forcement efforts, and the city failed to prove that it would not have taken the same actions if it had not
been motivated by such unlawful purpose. 22 The court granted an injunction preventing the city from tak-
ing enforcement action against the group home, entered declaratory judgment that the city had illegally




 Stewart B. McKinney Found., Inc. v. Town Plan & Zoning Comm'n of Town ofFairfield, 790 F. Supp. 1197 (D.
13
Conn. 1992).
14 Stewart B. McKinney Found., Inc. v. Town Plan & Zoning Comm'n of Town ofFairfield, supra, 790 F. Supp.
1203-05.
15 Id. at 1205.
16 Id. at 1207.
17 Id. at 1211-12.
18 Id. at 1219-21.
19 Id. at 1221-22.
20 Id. at 1222.
21 Tsombanidis v. City of West Haven, 180 F.Supp.2nd 262, 287-89 (D. Conn. 2001)
22 Id. at 289.
Case 3:21-cv-00078-MPS Document 1-1 Filed 01/19/21 Page 5 of 5
